Per Curiam.
This is an application for leave to appeal from an order of Judge Samuel W. H. Meloy, sitting in the Circuit *559Court for Prince George’s County, denying relief under applicant’s second Post Conviction petition.
Applicant was found guilty of rape and kidnapping in 1964, which convictions were affirmed on appeal by the Court of Appeals of Maryland. See Johnson, Vanfield, etc. v. State, 238 Md. 528. Relief was denied under applicant’s first Post Conviction petition and his application for leave to appeal was denied by the Court of Appeals. See Vanfield v. Warden, 243 Md. 685
The application here under consideration fails to contain a brief statement of the reasons why the order of Judge Meloy should be reversed or modified as required by Md. Rule BK46 b, and may be denied for failure to comply with the Rule. Hess v. State, 4 Md. App. 508, 511.
It is apparent, however, that all contentions raised in the second petition have been finally litigated, Md. Code, Art. 27, § 645A (b), with one exception. The applicant contended that the State suppressed recordings of the police dispatcher’s communications to the arresting officer. It does not appear from the record before us that this contention has ever been raised and, thus, it could not be considered to have been finally litigated, as found by Judge Meloy. It could have been raised, however, at trial, or on appeal, or in applicant’s first Post Conviction petition. In the absence of any allegation or showing of special circumstances which would rebut the statutory presumption that the applicant knowingly and intelligently waived the contention, the contention is deemed waived under Md. Code, Art. 27, § 645A (c). See Jones v. Warden, 2 Md. App. 343.

Application denied.